           Case 3:19-cv-00327-JM Document 7 Filed 12/02/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION


RODRIGUES JONES                                                                 PLAINTIFF
#121074

V.                                  No. 3:19CV00327-JM

KEVIN MOLDER, Sheriff, Poinsett County;
STEVE ROEX, Chief Deputy, Poinsett County
Detention Center; and TRISH MARSHAL,
Jail Administrator, Poinsett County Detention Center                      DEFENDANTS


                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this 2nd day of December, 2020.



                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
